PER CURIAM
Plaintiff appeals a judgment that dismissed a petition for a writ of habeas corpus. In the petition, plaintiff challenged his continued incarceration in prison and an alleged failure to provide necessary medical care to address the presence of a sewing needle that is lodged inside plaintiffs body. We affirm without discussion the dismissal of the petition as it relates to plaintiffs challenge to his continued incarceration. As to the dismissal that relates to the alleged failure to provide necessary medical care, defendant concedes that the court erred in dismissing the petition on that claim. We have reviewed the record and agree with defendant’s concession.
Dismissal of petition for writ of habeas corpus on claim of inadequate medical treatment reversed and remanded; otherwise affirmed.